Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morello ITTO 20110708 in view of Hayashi U.S. 4,783,180 and Norimatsu U.S. 2013/0249273.
Re clm 1, Morello discloses a wheel hub bearing (Fig. 1) for motor vehicles, the wheel hub bearing comprising a rotatable hub (9) provided with a flange (8) for the engagement of the hub to a wheel of a vehicle, a radially outer free portion (81), and a bearing unit having a radially outer ring (2) for the engagement of the wheel hub to a knuckle of the vehicle and a radially inner rotatable ring (11) angularly fixed to the hub, and a protective cap (42) coupled to a radially outer free portion (81) of the flange, wherein the protective cap comprises a radially extending sidewall (44) having an axially inner side surface (right facing side)  and an axially outer side surface (left facing surface), wherein the axially outer side surface is axially spaced from and faces an axially inner side surface (right side of 8) of the flange.
Morello does not disclose a device for detecting a vehicle parameter being provided, the device including an encoder and a sensor, the sensor being in communication with and axially spaced from the encoder and facing the encoder, wherein the encoder is mounted on the axially inner side surface of the radially extending sidewall, so that the protective cap and encoder rotate with the same rotational speed of the hub.
Hayashi teaches a wheel hub bearing comprising a device (66 and 70) for detecting a vehicle parameter (speed) being provided, the device including an encoder (gear-tooth portions of 66 including 68) and a sensor (70), the sensor being in communication with an axially spaced from the encoder (Fig. 1) and facing the encoder, wherein the encoder is mounted on an axially inner side surface of a radially extending sidewall (flange 66), so that the protective cap (80) and encoder rotate with the same rotational speed for the purpose of detecting the speed of the wheel (col. 3: lines 27-31).
It would have been obvious to one of ordinary skill in the art to modify Morello and provide a device for detecting a vehicle parameter being provided, the device including an encoder and a sensor, the sensor being in communication with an axially spaced from the encoder and facing the encoder, wherein the encoder is mounted on the axially inner side surface of the radially extending sidewall, so that the protective cap and encoder rotate with the same rotational speed for the purpose of detecting the speed of the wheel.
The combination of Morello and Hayashi further discloses the encoder (66, Fig. 1 and 3 of Hayashi) is mounted at the radially outer free portion of the flange wherein the encoder is engaged with the flange directly through the protective cap (Morello shows protective cap 42 attached to flange 8 at 81), wherein the encoder is solely coupled to the rotatable hub through the protective cap’s coupling to the radially outer free portion of the flange.
Although Hayashi teaches an encoder of the gear tooth type, Hayashi does not disclose the sensor is a sensor with magnetic effect, the encoder is configured to generate magnetic signal.
Norimatsu teaches a device for detecting speed (13 and 18, Fig. 1 and 2) for wheel hubs comprising an encoder (13) and a sensor (18) with magnetic effect ([0058]-[0059]), the encoder is configured to generate magnetic signal ([0064]).
Since both Hayashi and Norimatsu disclose speed detection devices for wheel hubs, it would have been obvious to one of ordinary skill in the art to substitute the gear tooth sensor arrangement of Hayashi with that of the magnetic sensor arrangement of Norimatsu to achieve the predictable result of detecting the speed of the wheel hub.  Magnetic sensor arrangements provide the advantage of being less prone to corrosion compared to gear tooth sensors as well as provided for a clearer signal.
Re clm 2, the improvement of Hayashi further discloses the device for detecting a vehicle parameter detects a rotational speed with a speed sensor (col. 3: lines 27-31).
The improvement of Hayashi is silent as to the size of the encoder and thus does not disclose the value of a nominal reading diameter of the speed sensor ranges between 130 mm to 150 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayashi and provide the value of a nominal reading diameter (D) of the speed sensor ranges between 130 mm to 150 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Re clm 7, Morello further discloses the protective cap further comprises a cylindrical sidewall (43) coupled to a radially outer free portion of the flange (at 81), wherein the radially extending sidewall extends radially inwardly from the cylindrical sidewall (Fig. 1).
Re clm 8, Morello further discloses a plurality of discharge windows (47) in the cylindrical sidewall. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morello ITTO 20110708 in view of Hayashi U.S. 4,783,180 and Norimatsu U.S. 2013/0249273 as applied to claim 1 above, and further in view of MOL U.S. 2017/0336278.
	Morello in view of Hayashi and Norimatsu discloses all the claimed subject matter as described above.
Re clm 3, Norimatsu further discloses a number of pole pairs with inverse polarity accommodated on the encoder ([0059]).
Hayashi in view of Norimatsu does not disclose the number of pole pairs ranges between 120 to 160.
MOL teaches the number of pole pairs being a result effect variable such that maximizing the number of pole pairs maximizes accuracy ([0067]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayashi and provide the number of pole pairs ranges between 120 to 160, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morello ITTO 20110708 in view of Hayashi U.S. 4,783,180 and Norimatsu U.S. 2013/0249273 as applied to claim 1 above, and further in view of Nicolas U.S. 2016/0312835.
	Morello in view of Hayashi and Norimatsu discloses all the claimed subject matter as described above.
	Re clm 6, Hayashi further discloses the speed sensor (70) is configured to be mounted on the knuckle of a vehicle suspension by an intermediate element (31).
	Hayashi does not disclose the axial position of the speed sensor is adjustable by means of tightening elements configured to adjust the axial position between the sensor and the encoder.
	Nicolas discloses a bearing sensor that is adjustable ([0034]) by means of tightening elements (30 and 31, Fig. 2) configured to adjust the position between the sensor and the encoder for the purpose of providing the sensor in the desired position which is at a predetermined position from the encoder element ([0034]).
	It would have been obvious to one of ordinary skill in the art to modify Hayashi and provide the axial position of the speed sensor is adjustable by means of tightening elements configured to adjust the axial position between the sensor and the encoder for the purpose of providing the sensor in the desired position which is at a predetermined position from the encoder element.
	Re clm 5, Hayashi further discloses the intermediate element is a block (31; block is defined as a solid mass usually with at least one flat face), separated or integrated to the knuckle of the suspension (separated as in separate elements, integrated since 31 is fastened to knuckle).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morello ITTO 20110708 in view of Hayashi U.S. 4,783,180 and Norimatsu U.S. 2013/0249273 as applied to claim 1 above, and further in view of Haepp U.S. 2008/0044118.
Morello in view of Hayashi and Norimatsu discloses all the claimed subject matter as described above.
Re clm 6, Morello further discloses a protective screen (“L” shaped portion of seal 14; screen is assumed to mean “anything that serves to shelter or protect”) configured to isolate an interior of the bearing, wherein the protective screen has a lip (31).
Morello is silent as to the material of the lip and the lip is elastomeric.
Haepp discloses seal lips made of elastomers ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the unknown material of Morello with that of an elastomer, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Elastomers are well-known lip materials due to their flexibility and corrosion resistance.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morello ITTO 20110708 in view of Hayashi U.S. 4,783,180, Norimatsu U.S. 2013/0249273 and Nicolas U.S. 2016/0312835.
Re clm 9, Morello discloses a wheel hub bearing (Fig. 1) for motor vehicles, the wheel hub bearing comprising a rotatable hub (9) provided with a flange (8) for the engagement of the hub to a wheel of a vehicle, a radially outer free portion (81), and a bearing unit having a radially outer ring (2) for the engagement of the wheel hub to a knuckle of the vehicle and a radially inner rotatable ring (11) angularly fixed to the hub, and a protective cover (42) rigidly coupled to the flange (at 81) and extending around a lateral surface (at 13a) of the radially outer ring, so that the protective cover rotates with the same rotational speed of the hub, wherein the protective cover further comprises an axially outer side surface (portion of 44 facing left) axially spaced from and facing an axially inner surface (right facing side of 8) of the flange.
Morello does not disclose a device for detecting a vehicle parameter being provided, the device including an encoder and a speed sensor, the sensor being in communication with and axially spaced from the encoder and facing the encoder, wherein the encoder is mounted on an axially inner side surface of the protective cover.
.
Hayashi teaches a wheel hub bearing comprising a device (66 and 70) for detecting a vehicle parameter (speed) being provided, the device including an encoder (gear-tooth portions of 66 including 68) and a speed sensor (70), the sensor being in communication with an axially spaced from the encoder (Fig. 1) and facing the encoder, wherein the encoder is mounted on an axially inner side surface (portion at 66 facing right) of the protective cover for the purpose of detecting the speed of the wheel (col. 3: lines 27-31).
It would have been obvious to one of ordinary skill in the art to modify Morello and provide a device for detecting a vehicle parameter being provided, the device including an encoder and a speed sensor, the sensor being in communication with and axially spaced from the encoder and facing the encoder, wherein the encoder is mounted on an axially inner side surface of the protective cover for the purpose of detecting the speed of the wheel.
The combination of Morello and Hayashi further discloses the encoder (66, Fig. 1 and 3 of Hayashi) is rigidly coupled to the radially outer free portion of the flange (Morello shows protective cap 42 attached to flange 8 at 81) to jointly rotate with the hub, wherein the encoder is engaged with the flange through the protective cover, wherein the encoder is solely coupled to the rotatable hub through the protective cap’s coupling to the radially outer free portion of the flange.
Although Hayashi teaches an encoder of the gear tooth type, Hayashi does not disclose the sensor is a sensor with magnetic effect, the encoder is configured to generate magnetic signal.
Norimatsu teaches a device for detecting speed (13 and 18, Fig. 1 and 2) for wheel hubs comprising an encoder (13) and a sensor (18) with magnetic effect ([0058]-[0059]), the encoder is configured to generate magnetic signal ([0064]).
Since both Hayashi and Norimatsu disclose speed detection devices for wheel hubs, it would have been obvious to one of ordinary skill in the art to substitute the gear tooth sensor arrangement of Hayashi with that of the magnetic sensor arrangement of Norimatsu to achieve the predictable result of detecting the speed of the wheel hub.  Magnetic sensor arrangements provide the advantage of being less prone to corrosion compared to gear tooth sensors as well as provided for a clearer signal.
Hayashi further discloses the speed sensor (70) is configured to be mounted on the knuckle of a vehicle suspension by an intermediate element (31).
	Hayashi does not disclose the axial position of the speed sensor is adjustable by means of tightening elements configured to adjust the axial position between the sensor and the encoder.
	Nicolas discloses a bearing sensor that is adjustable ([0034]) by means of tightening elements (30 and 31, Fig. 2) configured to adjust the position between the sensor and the encoder for the purpose of providing the sensor in the desired position which is at a predetermined position from the encoder element ([0034]).
	It would have been obvious to one of ordinary skill in the art to modify Hayashi and provide the axial position of the speed sensor is adjustable by means of tightening elements configured to adjust the axial position between the sensor and the encoder for the purpose of providing the sensor in the desired position which is at a predetermined position from the encoder element.
Re clm 10, the improvement of Hayashi further discloses the device for detecting a vehicle parameter detects a rotational speed with a speed sensor (col. 3: lines 27-31).
The improvement of Hayashi is silent as to the size of the encoder and thus does not disclose the value of a nominal reading diameter of the speed sensor ranges between 130 mm to 150 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayashi and provide the value of a nominal reading diameter (D) of the speed sensor ranges between 130 mm to 150 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morello ITTO 20110708 in view of Hayashi U.S. 4,783,180, Norimatsu U.S. 2013/0249273 and Nicolas U.S. 2016/0312835 as applied to claim 9 above, and further in view of MOL U.S. 2017/0336278.
	Morello in view of Hayashi and Norimatsu discloses all the claimed subject matter as described above.
Re clm 11, Norimatsu further discloses a number of pole pairs with inverse polarity accommodated on the encoder ([0059]).
Hayashi in view of Norimatsu does not disclose the number of pole pairs ranges between 120 to 160.
MOL teaches the number of pole pairs being a result effect variable such that maximizing the number of pole pairs maximizes accuracy ([0067]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayashi and provide the number of pole pairs ranges between 120 to 160, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656